1 Reported in 3 N.W.2d 425.
Actions, consolidated below, to foreclose a mechanic's lien against defendant A.C. Vines. The two plaintiffs are carpenters and performed services in the building of defendant's house.
1. The action of the trial court in consolidating these cases is questioned. Although started separately and simultaneously, we have no doubt that they were commenced in good faith and were properly consolidated. Mason St. 1927, § 8501; Miller v. Condit, 52 Minn. 455, 55 N.W. 47.
2. Plaintiffs' claim was for labor furnished — a single item — and no bill of particulars was necessary. Menzel v. Tubbs, 51 Minn. 364, 53 N.W. 653, 1017, 17 L.R.A. 815; Jandrich. v. Svabek, 170 Minn. 24, 211 N.W. 957.
3. Argument is made that the lien statement was not filed within 90 days after the furnishing of the last item (§ 8497) and that the action to foreclose was not commenced within one year thereafter (§ 8501). However, the evidence is sufficient to sustain the findings of the trial court on that and all other points.
Affirmed. *Page 283